DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
After the amendments filed 02/02/2022, claims 1-20 remain pending, of which 1, 8 and 14 were amended.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Nguyen et al (US 2006/0035707).
In Regards to claims 1, 8 and 14, Nguyen discloses:
a gaming system (paragraph [0002], gaming machines and systems) comprising:

an input device (paragraph [094], paragraph [0137], kiosk, free standing gaming machine, etc. 80 including an input device);

a processor (paragraph [0094], processor of station 80); and

station 80 is configured to display a menu and/or options to a player, the examiner interprets such capabilities of a computing device to inherently require a memory to execute such actions) that, when executed by the processor, cause the processor to:

receive, via the input device and independent of any communication with any portable electronic device, an input to purchase a virtual ticket voucher (paragraph [0095], the player utilizes station 80 to purchase games for play),

cause a reduction of a credit balance of the gaming system by a first monetary value associated with the purchased virtual ticket voucher (paragraph [0011], a player provides credit via a player tracking card associated with a financial institution), and

after the reduction of the credit balance of the gaming system, cause a wireless communication of data associated with the purchased virtual ticket voucher to a portable electronic device (paragraph [0012], after a player places a wager the information associated with the wager is transferred to a portable storage device such as a smart card which is readable by the personal gaming device).

In Regards to claims 2, 11 and 15, Nguyen discloses that which is discussed above. Nguyen further discloses that:
when executed by the processor, the instructions cause the processor to wirelessly communicate, to the portable electronic device, the data associated with the purchased virtual ticket voucher without causing any printing of any physical ticket vouchers associated with the received input to purchase the virtual ticket voucher (paragraph [0012], after a player places a wager the information associated with the wager is transferred to a portable storage device such as a smart card which is readable by the personal gaming device).

In Regards to claims 3-4, 12 and 16-17, Nguyen discloses that which is discussed above. Nguyen further discloses that:
smartcard may be encoded with data providing credits or payments, the PGD writes to the smartcard information including data regarding the value the player has won).

In Regards to claims 5 and 18, Nguyen discloses that which is discussed above. Nguyen further discloses:
a display device (paragraph [0044], PGD includes a display 34), 

wherein the input to purchase the virtual ticket voucher is received prior to causing the display device to display a portion of a play of a game (paragraph [0012], after a player places a wager the information associated with the wager is transferred to a portable storage device such as a smart card which is readable by the personal gaming device).

In Regards to claims 6 and 19, Nguyen discloses that which is discussed above. Nguyen further discloses:
the input to purchase the virtual ticket voucher occurs independent of any placement of any wager on a game of chance (paragraph [0055], in order for the player to play the game the player is required to place a wager, i.e., after the purchase is placed on the station 80).

In Regards to claims 7, 13 and 20, Nguyen discloses that which is discussed above. Nguyen further discloses that:
the purchased virtual ticket voucher is associated with a ticket validation number maintained by a remote server (paragraph [0156], smartcard pin number). 

In Regards to claim 9, Nguyen discloses that which is discussed above. Nguyen further discloses that:
the play of the game comprises a play of a game of chance (paragraph [0013], a game device for games of chance).
In Regards to claim 10, Nguyen discloses that which is discussed above. Nguyen further discloses that:
the transaction occurs independent of the play of the game of chance (paragraph [0055], in order for the player to play the game the player is required to place a wager, i.e., after the purchase is placed on the station 80).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350. The examiner can normally be reached M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/MILAP SHAH/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        



/Jason Pinheiro/Examiner, Art Unit 3715